IN THE COURT OF CRIMINAL APPEALS
                         OF TEXAS
                                         NO. WR-89,477-01


                      EX PARTE RODNEY KEITH ROGERS, Applicant


                  ON APPLICATION FOR A WRIT OF HABEAS CORPUS
                 CAUSE NO. 42593CR/A IN THE 443RD DISTRICT COURT
                               FROM ELLIS COUNTY


        Per curiam.

                                              ORDER

        Applicant filed this application for a writ of habeas corpus in the county of conviction, and

the district clerk forwarded it to this Court. See TEX . CODE CRIM . PROC. art. 11.07. Under Article

11.07 of the Texas Code of Criminal Procedure, a district clerk is required to forward to this Court,

among other things, “the application, any answers filed, any motions filed, transcripts of all

depositions and hearings, any affidavits, and any other matters such as official records used by the

court in resolving issues of fact.” Id. at § 3(d); see also TEX . R. APP . P. 73.4(b)(4).

        The district clerk shall forward to this Court a transcribed copy of the plea hearing in

Applicant’s case. The district clerk shall comply with this order within fifteen days from the date

of this order.
                          2



Filed: January 16, 2020
Do not publish